ARNOLD, Judge.
The sole question presented by this appeal is whether, on the basis of the complaint and attached sublease, the plaintiff has stated a claim upon which the trial court can grant relief. G.S. 1A-1, Rule 12(b)(6). See Sutton v. Duke, 277 N.C. 94, 176 S.E. 2d 161 (1970). The entire contract must be given meaning and provisions in apparent conflict must be reconciled if possible. Dixie Container Corp. v. Dale, 273 N.C. 624, 160 S.E. 2d 708 (1968) ; Bank v. Insurance Co., 265 N.C. 86, 143 S.E. 2d 270 (1965). See also 17 Am. Jur. 2d, Contracts, §§ 258, 267; 2 Strong, N. C. Index 2d, Contracts § 12, pp. 315-16. Construing the sublease in accordance with these general principles of contract construction, we are of the opinion that the court was correct in dismissing the complaint.
Under paragraph 2, both the lessee and the sublessee are given the right to terminate upon 90 days notice. The single exception to this right arises when the lessee has given notice of termination. Then the sublessee may elect to occupy the entire premises, and thereafter neither party may terminate the sublease. Paragraph 2 further provides that “on and after the date of any such election” neither party shall have the right to terminate. The words “any such election” refer only to the election available to the sublessee in the event the lessee gives notice of termination: the election to occupy all rather than none of the leased premises.
Under paragraph 6, the sublessee is given an option to occupy the entire premises which is independent of any prior notice of termination by the lessee. Having exercised this option, *430the sublessee has not forfeited the general right of termination given to both parties in paragraph 2. Thus, from a reading of the contract, which is made part of the complaint, it is clear that defendant sublessee was within its rights in terminating the sublease.
The order of the trial court is
Affirmed.
Judges Britt and Morris concur.